Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of applicant's earlier Application No. 15841333. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Specifically, claims 1-24 in the instant application are either identical to or patentably indistinct from the corresponding claims 1-13, 15, 55-58, 61-64, 16 and 31 of the claim set dated 4/8/2021 of the parent application 15841333, which were finally rejected in the office action dated 4/21/2021.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15841333, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 22 of the instant application recites “wherein the relay channel exhibits zero latency”. This same subject matter was recited on 4/8/2021 in the parent application 15841333 as the claim 64 which was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in the office action dated 4/21/2021. Applicant subsequently cancelled the claim 64 in the parent application 15841333 without any argument.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “wherein the relay channel exhibits zero latency” as recited in claim 22 of the instant application.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chang et al., "Arbitrary size Benes networks." Parallel Processing Letters 7, no. 03 (1997): 279-284, hereinafter Chang, 
Schulz et al., US 20150341037 A1, published on November 26, 2015, hereinafter Schulz, 
Danninger et al., US 20130318417 A1, published on November 28, 2013, hereinafter Danninger,
Collins et al., US 5963745 A, issued on October 5, 1999, hereinafter Collins,
Silverbrook et al., US 20130010128 A1, published on January 10, 2013, hereinafter Silverbrook,
Luick, US 20100077177 A1, published on March 25, 2010, hereinafter Luick, and
Foster et al., US 6038630 A, issued on March 14, 2000, hereinafter Foster.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 15-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Schulz.
Regarding claim 1, Chang discloses Chang: Abstract. “The Benes network is a rearrangeable nonblocking network which can realize any arbitrary permutation.”) comprising: 
a first Benes network portion that has a first number (k) of first inputs and k first outputs; (Chang: Section 2 on pages 2-3 discusses the construction of arbitrary size (AS) Benes network. For example, “an AS-Benes of size n is constructed recursively from an AS-Benes of size n/2 and an AS-Benes of size n/2.” The section 2 specifically discusses AS-Benes of an odd size in the last paragraph of the section. Figure 4, where an AS-Benes of size 5 is built from an AS-Benes of size 2 and an AS-Benes of size 3. Lower sub-network)
a second Benes network portion that has a second number (j) of second inputs and j second outputs, (Chang: Section 2 on pages 2-3 discusses the construction of arbitrary size (AS) Benes network. For example, “an AS-Benes of size n is constructed recursively from an AS-Benes of size n/2 and an AS-Benes of size n/2.” The section 2 specifically discusses AS-Benes of an odd size in the last paragraph of the section. Figure 4, where an AS-Benes of size 5 is built from an AS-Benes of size 2 and an AS-Benes of size 3. Upper sub-network)
wherein j is smaller than k; (Chang: Figs. 4-5. Upper sub-network has smaller size than lower sub-network. Also since AS-Benes from Chang is arbitrary in size, one can always construct an AS-Benes with a size smaller than another AS-Benes according to the “Construction Strategy” disclosed in Section 2 of Chang.) and 



Chang does not disclose explicitly but Schulz teaches, in the same field of endeavor of switching networks and more specifically to a scalable or configurable switching network, a set of multiplexers that are coupled between a set of switches of an intermediate layer of the first Benes network portion and a first layer of the second Benes network portion. (Schulz: Figs. 2-4 and [0038-0041, 0043, 0045-0048, 0052]. Interconnections at the chip level of the switching die 152 between the ingress switches 202 and 204 and the middle stage switches 220 and 232 are controlled by the multiplexers 206, 208, 210, and 212; multiplexers 206,208,210 and 212 in conjunction with TSVs 260,262,270,272, and 274 in Fig. 2B also allow routing of connections to and from the programmable component area 142 below the switching die 152 and the switching die 154 above the switching die 152.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s disclosure with Schulz’s teachings by combining the non-uniform Benes networks (from Chang) with the technique of interconnection (from Schulz) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the non-uniform Benes networks would still work in the way according to Chang and the technique of interconnection would continue to function as taught by Schulz. In fact, the inclusion of Schulz's technique of interconnection would enable a better non-uniform Benes networks by reducing the size and improving the power efficiency of the non-uniform Benes network. (Schulz: [0041, 0043])
As discussed in the section of Response to Arguments, Schulz also teaches wherein the integrated circuit comprising a Benes network is a two-dimensional integrated circuit. (Schulz: [0038-0041]) As discussed above, in [0041], Schulz discusses some drawbacks of the two-dimensional integrated circuit implementation for the particular application scenario and design considerations as stated in [0041]. However, for different application scenarios and design considerations faced by a person skilled in the art, the two-dimensional integrated circuit implementation (2D option) may be considered as an alternative implementation or an obvious to try option for a person of ordinary skill to evaluate the pros and cons of the two different options, i.e., 2D and 3D implementations discussed in [0041] of Schulz. Furthermore, the success of either 2D or 3D implementation options is predictable. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a non-uniform Benes network in a two-dimensional integrated circuit or to implement a two-dimensional integrated circuit that comprises a non-uniform Benes network.
Regarding the newly added limitation of “wherein the non-uniform Benes network is configured to couple processing units of a two-dimensional array of the integrated circuit”, this new feature is nothing more than an application of the non-uniform Benes network taught by Chang and Schulz. As pointed out by Chang, the discussed Benes network is “a rearrangeable nonblocking network which can realize any arbitrary permutation” (Chang: Abstract) and is a special type of a multistage network which “consists of more than one stage of switching elements and is usually capable of connecting an arbitrary input terminal to an arbitrary output terminal.” (Chang: first paragraph of “Introduction” on page 1). Furthermore, as disclosed by Schulz, the “cross point switch” (Schulz: 150 in Figs. 1A-1B) as implemented using a Benes network (Schulz: Fig. 3 for 2D and Fig. 4 for 3D) can be used to couple different processing units (Schulz: programmable logic regions in Fig. 1A). In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply or configure the non-uniform Benes network to couple processing units of a two-dimensional array of the integrated circuit in broaden the application of the non-uniform Benes network. Furthermore, by adding the non-uniform Benes network as an alternative implementation of the “cross point switch” in Schulz, it would not change the functioning of the non-uniform Benes network of Chang or the “cross point switch” in Schulz and would enable a more flexible “cross point switch” in Schulz. As a result, the combination would make the “cross point switch” in Schulz better and more robust.
Therefore, it would have been obvious to combine Chang with Schulz to obtain the invention as specified in claim 1. 
Regarding claim 2, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the k first outputs and the j second outputs form a third number of outputs of the non-uniform Benes network; wherein the third number equals a sum of k and j; wherein the third number differs from a power of two. (Chang: Figs. 3-5 and pages 3-4.)
Regarding claim 3, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein k is a power of two. (Chang: Figs. 3-5 and pages 3-4.)
Regarding claim 4, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the first Benes network portion is a Benes network and wherein the second Benes network portion comprises only some layers of a Benes network. (Schulz: [0033-0038, 0045-0047].) (See discussions regarding claim 1 and in Response to Argument section of the office action dated 4/21/2021 of the parent application 15841333.)
Regarding claim 5, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the intermediate layer is immediately followed a middle layer of the first Benes network portion. (Schulz: [0043, 0045-0048, 0052].)
Regarding claim 6, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, comprising a configuration unit that is configured to configure the first Benes network portion, the second Benes network portion and the set of multiplexers. (Schulz: [0052, 0057].)
Regarding claim 15, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network portion is only a part of the switches of the intermediate layer of the first Benes network portion. (This is self-evident since a set of {A, B, C} is a part of {A, B, C, D, E} and is also a part of {A, B, C})
Regarding claim 16, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein j is smaller than half of k, Chang: as shown in Fig. 3, an AS-Benes can be constructed for even and odd n and, as discussed on page 2, an AS-Benes can be constructed recursively. In other words, a 9x9 (n=9) Benes (Fig. 5) is constructed by a 4x4 Benes and a 5x5 Benes (Fig. 4) which in turn is constructed by a 2x2 Benes and a 3x3 Benes (Fig. 2). One can also construct a 17x17 Benes from the 8x8 Benes (Fig. 1) and a 9x9 Benes (Fig. 5). For an AS-Benes with a large size n, there are many interconnected Benes with smaller sizes serving as part of the large Benes. For example, one of 2x2 Benes in Fig. 9 can be interpreted as the second Benes network portion (i.e., j=2) and the corresponding 7x7 Benes can be interpreted as the first Benes network portion (i.e., k=7).) Chang {modified by Schulz} does not disclose explicitly the set of switches include specifically 2*j switches (i.e., twice the size of the second Benes network portion). However, that is simply a design choice well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that using 2*j switches provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the switch configuration from Chang {modified by Schulz} or the claimed 2*j switches because both perform the same multiplexing function for the Benes network. Therefore, it would have been obvious to one of ordinary skill in this art to modify Chang {modified by Schulz} with different design choices to obtain the invention as specified in claim 56.
Regarding claim 17, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network are arranged as spaced apart subsets of switches. (Schulz: Figs. 2-4 and [0041, 0043, 0045-0048, 0052]. See discussions in claim 1. Switches 202, 204, 232, 234, etc. are indeed “arranged as spaced apart subsets of switches” (Figs. 2&4).)
Regarding claim 18, Chang {modified by Schulz} discloses the integrated circuit according to claim 1, wherein the first Benes network portion is a first Benes network, the second Benes network portion comprises only some layers of a second Benes network, and wherein some layers of the first Benes network are configured to operate as a first portion of the second Benes network portion. (Chang: in Fig. 9, top 3 Benes of size 2 can be interpreted as a first Benes network of a size 6 and bottom 2 Benes, one being size 1 and the other being size 2, can be interpreted as a second Benes network of size 3. The second Benes network portion is interpreted as any one of the Benes in the second Benes network.)
Claims 23-24 are the method and computer readable medium claims corresponding to the integrated circuit claim 1. Therefore, since claims 23-24 are similar in scope to claim 1, claims 23-24 are rejected on the same grounds as claim 1.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, and further in view of Danninger.
Regarding claim 7, Chang {modified by Schulz} discloses the integrated circuit according to claim 6, wherein the configuration unit comprises configuration registers, Schulz: [0024-0025, 0029].)
The reasoning and motivation to combine are similar to those in claim 1.
Chang {modified by Schulz} does not disclose explicitly but Danninger teaches, in the same field of endeavor of switching networks including Benes networks, wherein the configuration unit comprises input registers and a network that couples the input registers to the write circuit. (Danninger: [0067-0071, 0078-0080, 0139-0142])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz} disclosure with Danninger’s teachings as doing so would not change the working of Chang’s {modified by Schulz} integrated circuit or Danninger’s technique and would enable more efficient programming of the Benes network. 
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Danninger to obtain the invention as specified in claim 7. 
Regarding claim 8, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein only some of inputs of the non-uniform Benes network are directly coupled to outputs of the non- uniform Benes network. (Chang: Figs. 3-5 and pages 3-4)
Regarding claim 9, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein some inputs of the network are coupled to one or more XOR logic gates. (Danninger: [0029-0030, 0089])
The reasoning and motivation to combine are similar to those in claim 7.
Regarding claim 10, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein the configuration registers Schulz: [0024-0025, 0029, 0052, 0057].) Although Chang {modified by Schulz and Danninger} does not explicitly disclose separate configuration registers for configuring different portions of the integrated circuit, it would have be simply a design choice well within the capability of a person of ordinary skill in order to maximize integrated circuit efficiency depending on the applications since the disclosure of Chang {modified by Schulz and Danninger} already teaches the configuration registers for configuring any of these portions of the integrated circuit.
Regarding claim 11, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein the write circuit comprises a masking unit for configuring groups of switches based on masking bits. (Schulz: [0025-0028].)
Regarding claim 12, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 7, wherein the network is configured to provide address information to the write circuit, the address information identifies inputs of switches of the Benes network to be configured by configuration information stored in the input registers. (Danninger: [0076-0080])
Regarding claim 13, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 12, wherein the network is configured to calculate addresses of input of switches of a path by applying an iterative process, starting from an address of an input of an output switch of the path. (Danninger: [0078-0079, 0084-0086])
Regarding claim 14, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 12, wherein the network is configured to calculate an address of a switch input within the path based on the address of the output switch and one or more configuration bits. (Danninger: [0078-0079, 0084-0086])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, and further in view of Collins.
Regarding claim 19, Chang {modified by Schulz} discloses the integrated circuit according to claim 1 wherein the two-dimensional array of the processing units comprises at least Schulz: Fig. 1A.)
Chang {modified by Schulz} does not disclose explicitly but Collins teaches, in the same field of endeavor of parallel array processors, wherein the two-dimensional array of the processing units comprises at least six rows, and wherein a number of columns of the two-dimensional array exceeds the number of rows. (Collins: Figs. 3 and 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz} disclosure with Collins’ teachings as doing so would not change the working of Chang’s {modified by Schulz} integrated circuit or Collins’s technique and would broaden the application of the non-uniform Benes network from Chang {modified by Schulz}. Furthermore, it is also obvious one of ordinary skill in the art that the claimed features of the processor array having “at least six rows” and/or having the number of columns exceeding the number of rows are very much application dependent. In other words, they are simply design choices well within the capability of a person of ordinary skill in the art.
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Collins to obtain the invention as specified in claim 19.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, and further in view of Silverbrook.
Regarding claim 20, Chang {modified by Schulz} discloses the integrated circuit according to claim 1 wherein the two-dimensional array of the processing units is configured to perform Schulz: Fig. 1A and [0021-0024].)
Chang {modified by Schulz} does not disclose explicitly but Silverbrook teaches, in the same field of endeavor of image processing, wherein an array of processing units is configured to perform image processing operations. (Silverbrook: Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz} disclosure with Silverbrook’ teachings as doing so would not change the working of Chang’s {modified by Schulz} integrated circuit or Silverbrook’s technique and would broaden the application of the non-uniform Benes network from Chang {modified by Schulz} by providing a practical and/or alternative implementation in connecting “a plurality of parallel processing units”. (Silverbrook: Abstract) 
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Silverbrook to obtain the invention as specified in claim 20. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz} as applied to claim 1 discussed above, in view of Danninger, and further in view of Luick.
Regarding claim 21, Chang {modified by Schulz and Danninger} discloses the integrated circuit according to claim 1 wherein each processing unit of at least two of the processing units of the two-dimensional array of the processing units is (a) directly coupled to some processing units of the two-dimensional array of the processing units, (b) indirectly coupled to some other processing units of the two-dimensional array of the processing units, and (c) Chang: Figs. 3-5 and pages 3-4) (Schulz: Figs. 1A and 2-4, and [0038-0041, 0043, 0045-0048, 0052].) (Danninger: [0067-0071, 0078-0080, 0139-0142]) (See discussions in regard to claims 1 and 7-8.)
The reasoning and motivation to combine Chang {modified by Schulz} and Danninger are similar to those of claim 7.
Chang {modified by Schulz and Danninger} does not disclose explicitly but Luick teaches, in the same field of endeavor of data processing circuits and control, a relay channel for relaying data between different relay ports of the processing unit. (Luick: Figs. 13-14; [0098-0101]; relaying = update)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz and Danninger} disclosure with Luick’s teachings as doing so would not change the working of Chang’s {modified by Schulz and Danninger} integrated circuit or Luick’s technique and would provide a practical and/or alternative implementation of the non-uniform Benes network from Chang {modified by Schulz and Danninger}.
Therefore, it would have been obvious to combine Chang {modified by Schulz} with Danninger and Luick to obtain the invention as specified in claim 21.
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chang {modified by Schulz and Danninger and Luick} as applied to claim 21 discussed above, and further in view of Foster.
Regarding claim 22, which depends on claim 21, Chang {modified by Schulz and Danninger and Luick} does not disclose explicitly wherein the relay channel exhibits zero latency. However, it is well known and commonly practiced in an integrated circuit system with non-blocking crossbar switches to have little or zero latency “so that maximum throughput is achieved with relatively low interference.” (Foster: Abstract; col. 2, lines 54-56; col. 4, lines 42-44; col. 4, line 66 to col. 5, line 2; and col. 5, lines 56-61.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s {modified by Schulz and Danninger and Luick} disclosure with Foster’s teachings as doing so would not change the working of Chang’s {modified by Schulz and Danninger and Luick} integrated circuit or Foster’s technique and would provide a practical and/or alternative implementation of the non-uniform Benes network from Chang {modified by Schulz and Danninger and Luick} and ensure “that maximum throughput is achieved with relatively low interference.” (Foster: col. 2, lines 54-56 and col. 5, lines 56-58.).
Therefore, it would have been obvious to combine Chang {modified by Schulz and Danninger and Luick} with Foster to obtain the invention as specified in claim 22. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of U.S. Patent No. 11178072. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘072 patent.
Claims of Application 17524186
Claims of Patent 11178072
1. An integrated circuit for a non-uniform Benes network, the integrated circuit comprising: 
a first Benes network portion within a non-uniform Benes network, the first Benes network portion including a first number (k) of first inputs and k first outputs; 
a second Benes network portion within the non-uniform Benes network, the second Benes network portion including a second number (j) of second inputs and j second outputs, wherein j is smaller than k; and 
a set of multiplexers that are coupled between a set of switches of an intermediate layer of the first Benes network portion and a first layer of the second Benes network portion; 
wherein: 
the non-uniform Benes network is configured to couple processing units of a two- dimensional array of the integrated circuit; and 
the integrated circuit includes a two-dimensional integrated circuit.
1. An integrated circuit that comprises a non-uniform Benes network, comprising: a configuration unit; 
a first Benes network portion that has a first number (k) of first inputs and k first outputs; 


a second Benes network portion that has a second number (j) of second inputs and j second outputs, wherein j is smaller than k; and 


a set of multiplexers that are coupled between a set of switches of an intermediate layer of the first Benes network portion and a first layer of the second Benes network portion; 
wherein 
the non-uniform Benes network is configured to couple processing units of a two-dimensional array of the integrated circuit; 
wherein the integrated circuit is a two-dimensional integrated circuit; …
2. The integrated circuit according to claim 1, wherein: the k first outputs and the j second outputs form a third number of outputs of the non- uniform Benes network; the third number of outputs equals a sum of k and j; and the third number of outputs differs from a power of two.
2. The integrated circuit according to claim 1 wherein the k first outputs and the j second outputs form a third number of outputs of the non-uniform Benes network; wherein the third number equals a sum of k and j; wherein the third number differs from a power of two.
3. The integrated circuit according to claim 1, wherein k is a power of two.
3. The integrated circuit according to claim 1, wherein k is a power of two.
4. The integrated circuit according to claim 1, wherein the first Benes network portion includes the non-uniform Benes network and wherein the second Benes network portion comprises a portion of the non-uniform Benes network.
4. The integrated circuit according to claim 1, wherein the first Benes network portion is a Benes network and wherein the second Benes network portion comprises only some layers of a Benes network.
5. The integrated circuit according to claim 1, wherein the intermediate layer is immediately followed by a middle layer of the first Benes network portion.
5. The integrated circuit according to claim 1, wherein the intermediate layer is immediately followed a middle layer of the first Benes network portion.
6. The integrated circuit according to claim 1, comprising 
a configuration unit that is configured to configure each of: the first Benes network portion, the second Benes network portion, and the set of multiplexers.
1. An integrated circuit that comprises a non-uniform Benes network, comprising: a configuration unit; … wherein the configuration unit is configured to configure the first Benes network portion, the second Benes network portion and the set of multiplexers; ….
7. The integrated circuit according to claim 6, 





wherein the configuration unit comprises configuration registers, input registers, a write circuit, and a network that couples the input registers to the write circuit.
1. An integrated circuit that comprises a non-uniform Benes network, comprising: a configuration unit; … wherein the configuration unit is configured to configure the first Benes network portion, the second Benes network portion and the set of multiplexers; 
wherein the configuration unit comprises configuration registers, input registers, a write circuit and a network that couples the input registers to the write circuit; ….
8. The integrated circuit according to claim 7, wherein a subset of inputs of the non-uniform Benes network are directly coupled to outputs of the non-uniform Benes network.
6. The integrated circuit according to claim 1, wherein only some of inputs of the non-uniform Benes network are directly coupled to outputs of the non-uniform Benes network.
9. The integrated circuit according to claim 7, wherein one or more inputs of the non- uniform Benes network are coupled to one or more XOR logic gates.
7. The integrated circuit according to claim 1, wherein some inputs of the network are coupled to one or more XOR logic gates.
10. The integrated circuit according to claim 7, wherein the configuration registers comprise a first group of configuration registers for configuring the first Benes network portion, a second group of configuration registers for configuring the second Benes network portion, and one or more configuration registers for configuring the set of multiplexers.
8. The integrated circuit according to claim 1, wherein the configuration registers comprise a first group of configuration registers for configuring the first Benes network portion, a second group of configuration registers for configuring the second Benes network portion, and one or more configuration registers for configuring the set of multiplexers.
11. The integrated circuit according to claim 7, wherein the write circuit comprises a masking unit for configuring groups of switches based on masking bits.
9. The integrated circuit according to claim 1, wherein the write circuit comprises a masking unit for configuring groups of switches based on masking bits.
12. The integrated circuit according to claim 7, 

wherein the non-uniform Benes network is configured to provide address information to the write circuit, the address information identifying inputs of switches of the non-uniform Benes network to be configured by configuration information stored in the input registers.
1. An integrated circuit that comprises a non-uniform Benes network, comprising: …
wherein the network is configured to provide address information to the write circuit; wherein the address information identifies inputs of switches of the Benes network to be configured by configuration information stored in the input registers;….
13. The integrated circuit according to claim 12, wherein the configuration unit is configured to calculate addresses of input of switches of a path formed within the non-uniform Benes network by applying an iterative process, starting from an address of an input switch of the path to an address of an output switch of the path.
10. The integrated circuit according to claim 1, wherein the network is configured to calculate addresses of input of switches of the path by applying an iterative process, starting from an address of an input of an output switch of the path.
14. The integrated circuit according to claim 12, wherein the non-uniform Benes network is configured to calculate an address of a switch input within a path formed within the non-uniform Benes network based on an address of an output switch of the path and one or more configuration bits.
12. The integrated circuit according to claim 1, wherein the network is configured to calculate an address of a switch input within the path based on the address of the output switch and one or more configuration bits.
15. The integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network portion is a part of a total number of switches of the intermediate layer of the first Benes network portion.
13. The integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network portion is only a part of the switches of the intermediate layer of the first Benes network portion.
16. The integrated circuit according to claim 1, wherein j is smaller than half of k, and wherein the set of switches of the intermediate layer of the first Benes network portion include 2*j switches.
14. The integrated circuit according to claim 1, wherein j is smaller than half of k, and wherein the set of switches of the intermediate layer of the first Benes network portion include 2*j switches.
17. The integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network portion are arranged as spaced apart subsets of switches.
15. The integrated circuit according to claim 1, wherein the set of switches of the intermediate layer of the first Benes network portion are arranged as spaced apart subsets of switches.
18. The integrated circuit according to claim 1, wherein the first Benes network portion includes a first Benes network, the second Benes network portion comprises a subset of layers of a second Benes network, and wherein some layers of the first Benes network portion are configured to operate as a first portion of the second Benes network portion.
16. The integrated circuit according to claim 1, wherein the first Benes network portion is a first Benes network, the second Benes network portion comprises only some layers of a second Benes network, and wherein some layers of the first Benes network portion are configured to operate as a first portion of the second Benes network portion.
19. The integrated circuit according to claim 1, wherein the two-dimensional array of the processing units comprises at least six rows, and wherein a number of columns of the two- dimensional array exceeds a number of rows of the two-dimensional array.
17. The integrated circuit according to claim 1 wherein the two-dimensional array of the processing units comprises at least six rows, and wherein a number of columns of the two-dimensional array exceeds the number of rows.
20. The integrated circuit according to claim 1, wherein the two-dimensional array of the processing units is configured to perform image processing operations.
18. The integrated circuit according to claim 1 wherein the two-dimensional array of the processing units is configured to perform image processing operations.
21. The integrated circuit according to claim 1, wherein: each processing unit of at least two of the processing units of the two-dimensional array of the processing units is directly coupled to some processing units of the two-dimensional array of the processing units; each processing unit is indirectly coupled to some other processing units of the two- dimensional array of the processing units; and each processing unit includes a relay channel for relaying data between different relay ports of each processing unit.
19. The integrated circuit according to claim 1 wherein each processing unit of at least two of the processing units of the two-dimensional array of the processing units is (a) directly coupled to some processing units of the two-dimensional array of the processing units, (b) indirectly coupled to some other processing units of the two-dimensional array of the processing units, and (c) comprises a relay channel for relaying data between different relay ports of the processing unit.


Claim 22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of the ‘072 patent in view of Foster. 
Regarding claim 22, the claim 19 of the ‘072 {modified by Foster} discloses the integrated circuit according to claim 21, wherein the relay channel exhibits zero latency. (Foster: Abstract; col. 2, lines 54-56; col. 4, lines 42-44; col. 4, line 66 to col. 5, line 2; and col. 5, lines 56-61.)
The reasoning and motivation for combining the claim 19 of the ‘072 with Foster are similar to those for combining Chang {modified by Schulz and Danninger and Luick} with Foster discussed above in the art rejection section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobbs et al. (US 20140143520 A1): Embodiments of a multi-processor array are disclosed that may include a plurality of processors and configurable communication elements coupled together in a interspersed arrangement. Each configurable communication element may include a local memory and a plurality of routing engines. The local memory may be coupled to a subset of the plurality of processors. Each routing engine may be configured to receive one or more messages from a plurality of sources, assign each received message to a given destination of a plurality of destinations dependent upon configuration information, and forward each message to assigned destination. The plurality of destinations may include the local memory, and routing engines included in a subset of the plurality of configurable communication elements. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669